Case 7:19-cv-05529-KMK Document 7 Filed 07/23/19 Page 1 of 3

v
nm

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: June 13, 2019
FOR THE SOUTHERN DISTRICT OF NEW YORK index# 7:19-cv-05529-KMK
Guidecraft, Inc. Plaintiff
against

OJ/Commerce, LLC, et al. Defendant
STATE OF NEW YORK Ss:
COUNTY OF ALBANY -

James Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on June 26, 2019 ,at 11:45AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint for Trademark Infrignement, Trade Dress Infringement, Unfair

 

Competition and Supporting Papers on
OJCommerce, LLC , the
Defendant in this action, by delivering to and leaving with Sue Zouky ;

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 1 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 304 Limited Liability Company Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

Description of the person served: Approx.Age: 55-60 Approx. Wt. 125lbs Approx. Ht: 5'1

Color of skin: White Hair color; Red/Blonde Sex: Female Other:

 

Sworn to before me on this

16th day of July 2019

Mog ULTaan (Be

HEATHER MORIGERATO
NOTARY PUBLIC, STATE OF NEW YORK James Perone
NO. 01M06261464 oc
QUALIFIED IN ALBANY COUNTY Attny's File No.
COMMISSION EXPIRES MAY 14, 2020
Invoice-Work Order # $1825442

Servico. Inc.. P.O. Box 871. ALBANY. NY 12201

 
Case 7:19-cv-05529-KMK Document 7 Filed 07/23/19 Page 2 of 3

iw
Be *

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

Guidecraft, Inc.
vs
OJCommerce, LLC, et al.

 

SUPPLEMENTAL AFFIDAVIT OF SERVICE/MAILING

James Perone_ ,being duly sworn, says:

| am over the age of 18 years and am not a party to this action. On 7/2/2019 | sent on
behalf of the Plaintiff herein a copy of the

Summons in a Civil Action and Complaint for Trademark Infrignement, Trade Dress Infringement,
Unfair Competition and Supporting Papers

with notice of the service upon the Secretary of State thereof to OJCommerce, LLC, the
Defendant herein, by Registered mail #RF194460496US ina securely sealed envelope with
sufficient postage thereon with return receipt requested addressed to:

OJCommerce, LLC

11651 Interchange Circle South
Miramar, FL 33025

ATTACHED HERETO AND MADE A PART HEREOF IS THE
% RETURN RECEIPT FROM THE DEFENDANT

CO RETURNED MAIL
C1 UNCLAIMED
L] RETURNED TO SENDER
[J UNDELIVERABLE AS ADDRESSED

Sworn to before me on this

16th day of July 2019 {, (!
Hoge Yana | CJA —

 

 

HEATHER MORIGERATO
NOTARY PUBLIC, STATE OF NEW YORK James ‘Perone
coTWiRSION BXOIRES WAN 6 iy
’ [ Work Order# S1825442

SERvico, Inc., P.O. Box 871, ALBANY, NY 12201

 
Case 7:19-cv-05529-KMK Document 7 Filed 07/23/19 Page 3 of 3

Regi

 
  

 
 

| SENDER: COMPLE
“ w Coniplete
. i Print your

   

THIS SECTION

: COMPLETE THIS SECTION ON DELIVERY

     
 
 
 

 

 

  
  

Micamear YY FL 33025.

HOMO A nt

9590 9402 5002 9063 3395 09

 

 

 

 

 

 

a CT Adult Signature: °
| C1 Certified Hatha

   

 

2. Article. Number ir aieier fiom service be)

M

istered No.

EIOUHWOHOLUS

 

RF 194 460 496 ie oe ait

; PS Form 381 1, July 2015 PSN 7630-02-000-8053 :

Date Stamp

 

To Be Completed
By Post Office

Postage $ mr i Fa PGss

(continued)

 

Extra Servicés®, Raés
Registered Mail $.

 

(hardcopy) $

LiReturn Receipt 73 ori
(electronic) $. =

LiRetum Receipt $22.4

FExte? Services & Fees
LH Signature Confirmation

(FSignature Confirmafiar
. Restricted Delivery/5>
gs

 
 
  
 
 

 

 

a Total.Postage &
C)Restricted Delivery. 23 2 ts

 

(Customer Must Declare
Full Value

$ erry

 

Recgyen ayy

  

 

Oo EG

 

OFFICIAL US}

 

 

To Be Completed By Customer
(Please Print)

je

 

TT i

 

veaserrc
383 WASHINGR Ce, TC

GTON AY Ty +

 

FROM

NAVENUE

 

ALBAN Y, NEW YORK 12206

 

Ooycommerce UC

 

WS) Trtechange Circle Sorth

 

TO

All Entries Must Be In Ballpoint or Typed

 

 

mina tedeo: BEES B 3072S

 

 

PS Form 3806, Registered Mail Receipt

April

2015, PSN 7530-02-000-9051
For domestic de

Copy 71 - Customer
(See Information on Reverse) |

livery information, visit our website at www.usps. com ®

18! Service Type : a
Adult Signature Restoted paliery

 

 
   

“Ei Registered Malt!

Istéred Mail Restricte

 

 

Signature Confirmation
Y Restfoted Delvery

 
